United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2058
                                   ___________

United States of America,               *
                                        *
                     Appellee,          * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Sylvester Pulliam,                      *      [UNPUBLISHED]
                                        *
                     Appellant.         *
                                   ___________

                              Submitted: November 6, 2003

                                  Filed: November 12, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Sylvester Pulliam appeals following the district court’s* denial of Pulliam's
motion to dismiss his two-count indictment for distributing cocaine base in violation
of 21 U.S.C. § 841(a)(1), contending the district court erroneously declined to
construe his motion as a notice of appeal under 18 U.S.C. § 3742(a). The district
court did not commit error because Pulliam filed his motion two years after he was
sentenced, which was too late for the timely filing of a notice of appeal. See Fed. R.

      *
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
App. P. 4(b)(1)(a)(i); United States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993)
(district court does not have authority under § 3742 to review final sentence).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                      -2-